Mr. Justice Wolf
delivered the opinion of the court.
Tomás Delgado presented a deed in the Registry of San Hermán wherein Juana Ramona Vélez y Martinez, her mother and her two brothers sold some property to the said Delgado. The husband of Juana, Fernando Ballester, also signed the deed to give his consent to the transfer by his wife. The registrar recorded the deed with the curable defect of failure to state that Juana Ramona Vélez y Martinez was married to Fernando Ballester at the time of the acquisition of the land which she was seeking to transfer. The original transfer to Juana only said that she was married, but did not say who was her husband.
We were in some doubt as to whether the registry did not show that the particular property belonged to the separate estate of the wife inasmuch as although she was acquiring the same by purchase, she was acquiring it along with her mother and brothers, a fact which made it appear likely that her title was exclusive of any interest in her husband at the date of the acquisition. Hence, we had the registrar certify the original deed. Therein it only appears that Juana Ramona and the others are acquiring by purchase, but there is nothing in the deed to show the origin of the purchase money.
The appellant maintains that at the time of the acquisition of the property there was nothing in the law requiring a notary to state the name of the husband, hut merely the status of,the persons acquiring. But the fact that the notary was not obliged to say who the husband was, could not affect the question of the latter’s rights if in point of *656fact the purchase price of Juana Ramona’s share emanated from the conjugal partnership. It is settled in our jurisprudence that it would be presumed that the purchase price bad its origin in the partnership until the contrary appeared.
This being so, it was necessary to demonstrate in some way that Juana was in point of fact married to her present husband at the date of the acquisition of the land. Her then husband presumptively acquired an equal interest with her and if he is dead his heirs would have an interest. There is no presumption that a person married today to a particular person was married to the same person at a particular date in the past.
Under these circumstances we think it was necessary to show to whom Juana was married in 1906 to protect the interest of the purchaser in the event of her being married at that date to some one other than her present husband. The defect is susceptible of being cured by easy proof. When a matter is susceptible of such ready proof at slight cost and the registrar is plainly acting in the interest of possible third persons, we think that the parties should attempt to conform even where a technical appeal might lie.
The note must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.